Exhibit 10.32

 

TRUST AGREEMENT

 

THIS AGREEMENT made this 7th day of November, 2005, by and between R.R.
DONNELLEY & SONS COMPANY (the “Company”) and NORTHERN TRUST CORPORATION (the
“Trustee”).

 

WHEREAS, the Company entered into an employment agreement (the “Employment
Agreement”), dated March 24, 2005, with Mark A. Angelson (the “Executive”),
which modifies and clarifies the employment agreement between the parties
effective as of November 8, 2003, pursuant to which Employment Agreement the
Company is obligated to create a trust pursuant to Section 9(a) thereof (the
“Trust”);

 

WHEREAS, upon certain events specified in the Employment Agreement, the Company
is obligated to contribute to the Trust assets that shall be held therein,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency (as defined below), until paid to the Executive in such manner and at
such times as specified in the Employment Agreement; and

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement.

 

NOW THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

Section 1. Establishment of Trust.

 

  (a) The Company hereby establishes the Trust with the Trustee, consisting of
such sums of money and other property as from time to time shall be paid and
delivered to the Trustee from or on behalf of the Company.

 

All such money and other property paid or delivered to and accepted by the
Trustee shall become the principal of the Trust to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement.



--------------------------------------------------------------------------------

  (b) The Trust hereby established is irrevocable by the Company without the
Executive’s express written consent.

 

  (c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

  (d) The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of the Executive and general creditors of the Company as
herein set forth. The Executive shall have no preferred claim on, nor any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Employment Agreement and this Trust Agreement shall be mere unsecured
contractual rights of the Executive against the Company. Any assets held by the
Trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of Insolvency (as defined in Section 3(a)
herein).

 

  (e) Immediately after the Company’s obligation to make a contribution to the
Trust under the Employment Agreement arises, the Company shall contribute to the
Trust cash or common stock of the Company (as specified in the Employment
Agreement), as necessary to satisfy the Company’s obligations under the
Employment Agreement. Trustee shall have no duty to enforce any funding
obligations of Company, and the duties of Trustee shall be governed solely by
the terms of the Trust Agreement without reference to the terms of the
Employment Agreement.

 

Section 2. Payments to Executive.

 

  (a) Immediately after the Company’s obligation to make a contribution to the
Trust under the Employment Agreement arises, the Company shall deliver to the
Trustee and the Executive a schedule accurately based on the Employment
Agreement (the “Payment Schedule”) that specifies the form in which payments are
to be made and the time of commencement for such payments, which time shall be
the earliest point permitted under the Employment Agreement. Except as otherwise
provided herein, the Trustee shall make payments to the Executive in accordance
with the Payment Schedule.

 

It is the intent of the Company and the Trustee that the Company shall be
responsible for determining all federal, state and local tax aspects of the
Employment Agreement and the Trust, including without limitation

 

- 2 -



--------------------------------------------------------------------------------

income taxes, if any, payable on the Trust’s income, any required withholding of
income or other payroll taxes in connection with the payments from the Trust
pursuant to the Employment Agreement, and all reporting required in connection
with any such taxes. To the extent that the Company is required by applicable
law to pay or withhold such taxes or to file such reports, such obligations
shall be a responsibility allocated to the Company hereunder. To the extent the
Trustee is required by applicable law to pay or withhold such taxes or to file
such reports, the Company shall inform the Trustee of such obligations, shall
direct the Trustee with respect to the performance of such obligations and shall
provide the Trustee with all information required by the Trustee to meet such
obligations.

 

  (b) The entitlement of the Executive to payments under the Employment
Agreement shall be determined in accordance with the terms of the Employment
Agreement.

 

Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company is Insolvent.

 

  (a) The Trustee shall cease payments to the Executive if the Company is
Insolvent, subject to the provisions of Section 3(b) below. The Company shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Company
is unable to pay its debts as they become due, or (ii) the Company is subject to
a pending proceeding as a debtor under the United States Bankruptcy Code (which
circumstances shall individually or collectively constitute the Company’s
“Insolvency”).

 

  (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

 

  (1) The Board of Directors of the Company shall have the duty to inform the
Trustee and the Executive in writing of the Company’s Insolvency. If a person
claiming to be a creditor of the Company alleges in writing to the Trustee that
the Company has become Insolvent, the Trustee shall immediately notify the
Company and the Executive and shall determine whether the Company is Insolvent.
Pending such determination, the Trustee shall discontinue payments to the
Executive. In all cases, the Trustee shall be entitled conclusively to rely upon
certified minutes or the written certification of the Board of Directors of the
Company when determining whether the Company is Insolvent.

 

- 3 -



--------------------------------------------------------------------------------

  (2) Unless the Trustee has actual knowledge of the Company’s Insolvency, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee by the Company and that provides the Trustee with a reasonable basis for
making a determination concerning the Company’s solvency. In no event shall
“actual knowledge” be deemed to include knowledge of Company’s credit status
held by banking officers or banking employees of The Northern Trust Company
which has not been communicated to the trust department of Trustee. Trustee may
appoint an independent accounting, consulting or law firm to make any
determination of solvency required by Trustee under this Section 3. In such
event, Trustee may conclusively rely upon the determination by such firm and
shall be responsible only for the prudent selection of such firm.

 

  (3) If at any time the Board of Directors, the CEO of Company or other
executive officer of the Company notifies Trustee, or the Trustee has
determined, that the Company is Insolvent, then the Trustee shall discontinue
payments to the Executive and shall hold the assets of the Trust for the benefit
of the Company’s general creditors. Nothing in this Trust Agreement shall in any
way diminish any rights of the Executive to pursue his rights as a general
creditor of the Company with respect to payments due under the Employment
Agreement or otherwise.

 

  (4) The Trustee shall resume the payments to the Executive in accordance with
Section 2 of this Trust Agreement only after the Trustee has determined that the
Company is not Insolvent (or is no longer Insolvent) or pursuant to an order
from the U.S. Bankruptcy Court or other court of competent jurisdiction.

 

  (c) Provided that there are sufficient assets, if the Trustee discontinues the
payments from the Trust pursuant to Section 3(b) hereof and subsequently resumes
such payments, the first payment following such discontinuance (to the extent
not inconsistent with an order from the U.S. Bankruptcy Court or other court of
competent jurisdiction) shall include the aggregate amount of all payments due
to the Executive under the terms of the Employment Agreement for the period of
such discontinuance, less the aggregate amount of any payments (as certified to
the Trustee and the Executive by the Company) made to the Executive by the
Company in lieu of the payments provided for hereunder during any such period of
discontinuance, all in accordance with the Payment Schedule, which shall be
accurately modified by Company as necessary to comply with the provisions of
this paragraph (c).

 

- 4 -



--------------------------------------------------------------------------------

Section 4. Payments to Company.

 

Except as provided in Section 3, the Company shall have no right or power to
direct the Trustee to return to the Company or to divert to others any of the
Trust assets before all payments have been made to the Executive pursuant to the
terms of the Employment Agreement (as certified to the Trustee and the Executive
by the Company). Trustee shall be entitled to rely conclusively upon Company’s
and the Executive’s joint written certification that all such payments have been
made.

 

Section 5. Investment and Administrative Authority.

 

Subject to such written investment guidelines or instructions as may be provided
to Trustee from time to time by the Executive, Trustee shall invest and reinvest
Trust assets in property of any kind in accordance with this Section 5. If
Trustee shall not have received written investment guidelines or instructions
from the Executive, then Trustee shall invest for short term purposes any cash
in its custody in the investment fund specified in a separate writing from the
Executive, which writing may be modified by the Executive from time to time
(“Permitted Investments”). Notwithstanding the foregoing, any common stock of
the Company contributed to the Trust shall be retained by the Trustee, provided
that the Executive may direct the Trustee in writing to sell any such common
stock of the Company. The proceeds of such sale shall be invested by the Trustee
in accordance to any written investment guidelines or instructions it receives
from the Executive or, if no such guidelines or instructions have been received,
in Permitted Investments. The Trustee shall have no investment review or
responsibility for any shares of common stock of the Company contributed to the
Trust or for the retention thereof. All gains and losses, interest and dividends
and voting rights with respect to the assets of the Trust shall inure to the
benefit of the Executive. Subject to this Section 5, all rights associated with
assets of the Trust shall be exercised by Trustee at the direction of the
Executive and shall in no event be directly exercisable by or rest with the
Executive.

 

Section 6. Contractual Settlement and Income; Market Practice Settlements

 

  (a) In accordance with the Trustee’s standard operating procedure, the Trustee
shall credit the Trust with income and maturity proceeds on securities, net of
any expenses, on the earlier of the contractual payment date or upon actual
receipt.

 

  (b) In accordance with the Trustee’s standard operating procedure, the Trustee
will attend to the settlement of securities transactions on the basis of either
contractual settlement date accounting or actual settlement date accounting.

 

- 5 -



--------------------------------------------------------------------------------

Section 7. Disposition of Income.

 

During the term of this Trust, all income received by the Trust, net of any
expenses, shall be accumulated and reinvested pursuant to the terms of Section 5
herein.

 

Section 8. Accounting by Trustee.

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made. Within
30 days following the close of each calendar quarter, and within 30 days after
the removal or resignation of the Trustee, or upon receipt of a written request
from either the Company or the Executive, the Trustee shall deliver to the
Company and the Executive a written account of its administration of the Trust
setting forth all investments, receipts, disbursements and other transactions
affected by it. In the absence of the filing in writing with Trustee by the
Company or the Executive of exceptions or objections to any such account within
one year, the Company or the Executive, as the case may be, shall be deemed to
have approved such account; in such case, or upon the written approval by the
Company or Executive of any such account, Trustee shall be released, relieved
and discharged with respect to all matters and things set forth in such account
as though such account had been settled by the decree of a court of competent
jurisdiction. Trustee may conclusively rely on determinations of the Executive
of valuations for assets of the Trust for which Trustee deems there to be no
readily determinable fair market value and on determinations of the issuing
insurance company of valuations for insurance contracts/policies.

 

Section 9. Responsibility of Trustee.

 

  (a) The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims; provided, however, that the Trustee shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given in writing jointly by the Company and the Executive.
In the event of a dispute, controversy or claim among the Trustee, the Executive
and Company (each a “Party” solely for purposes of this Section) with respect to
the administration of this Trust, any such dispute, controversy or claim shall
be finally settled by binding arbitration in Chicago, Illinois in accordance
with the following provisions:

 

  (i) The Parties agree and understand that if any Party requests binding
arbitration, there is no right to trial by jury or otherwise and the

 

- 6 -



--------------------------------------------------------------------------------

arbitrator will have no authority to award punitive damages or other damages not
measured by the prevailing Party’s actual damages.

 

  (ii) The arbitration will be conducted (1) in Cook County, Illinois,
(2) before one arbitrator designated by the Parties, or if the Parties cannot
agree on the designation of an arbitrator within sixty days of a request by any
Party for binding arbitration, by the arbitration association (defined in
paragraph (iii) below); (3) in accordance with the United States Arbitration Act
(Title 9 of the United States Code), notwithstanding any choice of law provision
in this Trust Agreement; (4) under the arbitration rules (defined in paragraph
(iii) below) in effect at the time of filing the demand for arbitration. The
arbitrator’s award shall be in writing and shall include a statement of the
reasons for the award. Judgment upon the award may be entered in any court
having jurisdiction. The decision of the arbitrator shall be rendered within 30
days of the close of the arbitration hearing and shall be final and binding. The
Parties shall pay their own expenses of arbitration and legal fees, and the
expenses of the arbitrator shall be equally shared; provided, however, that the
arbitrator may assess, as part of its award, all or any part of the arbitration
expenses (including reasonable attorneys’ fees of any other Party and
arbitrators’ fees under the standards and law applicable under Rules 11 and 27
of the Federal Rules of Civil Procedure) against the Party which does not
substantially prevail in such arbitration.

 

  (iii) In any arbitration proceeding pursuant to subsection (ii) above, this
Trust Agreement shall be governed as to all matters, including validity,
interpretation and enforcement, by the laws of the State of Illinois, except as
superseded by the laws of the United States. For purposes of this Section,
(1) the term “arbitration association” shall mean Judicial Arbitration and
Mediation Services, Inc. (“JAMS”), or its successor and (2) the term
“arbitration rules” shall mean the JAMS’ Comprehensive Arbitration Rules and
Procedures (unless the Parties agree to use JAMS’s Streamlined Rules).

 

  (iv) The Parties agree that any attempt to avoid arbitration by instituting
procedures in any other forum shall constitute a material breach of this Trust
Agreement and will cause irreparable harm to the other Parties, including, but
not limited to disrupting business and incurring legal expenses, thereby
requiring an immediate judicial order to return the cause to arbitration and
terminate any other proceedings. Judicial orders to enforce the arbitration
provisions of this Trust Agreement and otherwise in aid of arbitration may be
entered by the federal and state courts located in

 

- 7 -



--------------------------------------------------------------------------------

Cook County, Illinois, at any time prior to or after a final decision by the
arbitrators, and the Parties hereby submit to personal jurisdiction in the State
of Illinois and to venue in such courts; provided, however, no provision of this
Section limits the right of the Parties to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, during or after the
arbitration procedure.

 

  (b) The Trustee is not a party to, and has no duties or responsibilities
under, the Employment Agreement. In any case in which a provision of this Trust
Agreement conflicts with any provision in the Employment Agreement, this
Agreement shall control.

 

  (c) The Trustee shall not be responsible for the title, validity or
genuineness of any property or evidence of title thereto received by it or
delivered by it pursuant to this Trust Agreement and shall be held harmless in
acting upon any notice, request, direction, instruction, consent, certification
or other instrument believed by it to be genuine and delivered by the proper
party or parties.

 

  (d) Company (which has the authority to do so under the laws of its state of
incorporation) shall indemnify Trustee, and defend it and hold it harmless from
and against any and all liabilities, losses, claims, suits or expenses
(including attorneys’ fees) of whatsoever kind and nature which may be imposed
upon, asserted against or incurred by Trustee at any time (1) by reason of its
carrying out its responsibilities or providing services under this Trust
Agreement, or its status as Trustee, or by reason of any act or failure to act
under this Trust Agreement, except to the extent that any such liability, loss,
claim, suit or expense arises directly from Trustee’s negligence or misconduct
in the performance of responsibilities specifically allocated to it under this
Trust Agreement, or (2) by reason of the Trust’s failure to qualify as a grantor
trust under the IRS grantor trust rules or the Employment Agreement’s failure to
qualify top-hat plan exempt from Parts 2, 3, and 4 of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended. This paragraph shall survive
the termination of this Trust Agreement.

 

  (e) If the Trustee undertakes or defends any litigation arising in connection
with the Trust, other than any litigation not covered by the indemnity set forth
in Paragraph (d) above and other than litigation instituted by the Company or
one of its affiliates with respect to the Trustee’s alleged breach of the
obligations set forth in this Trust Agreement, the Company agrees to indemnify
the Trustee against the Trustee’s costs, expenses and liabilities (including,
without limitation, attorneys’ fees and expenses) relating thereto and to be
primarily liable for such payments.

 

- 8 -



--------------------------------------------------------------------------------

  (f) The Trustee may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of its duties or obligations
hereunder and as a part of its reimbursable expenses under this Agreement, pay
counsel’s reasonable compensation and expenses.

 

  (g) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals, including affiliates, to assist it
in performing any of its duties or obligations hereunder.

 

  (h) The Trustee shall have without exclusion, all powers conferred on Trustees
by applicable law, unless expressly provided otherwise herein.

 

  (i) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

  (j) The Trustee shall promptly report to Executive in the event the Company
fails to timely deliver any certification pursuant to Section 3 of this
Agreement or to fund the Trust in respect of any amounts required to be funded
under the terms of the Employment Agreement and this Trust Agreement.

 

  (k) Trustee shall not be liable for any delay in performance, or
non-performance, of any obligation hereunder to the extent that the same is due
to forces beyond Trustee’s reasonable control, including but not limited to any
industrial, juridical, governmental, civil or military action; acts of
terrorism, insurrection or revolution; nuclear fusion, fission or radiation;
failure or fluctuation in electrical power, heat, light, air conditioning or
telecommunications equipment; or acts of God.

 

Section 10. Compensation and Expenses of Trustee.

 

The Company shall pay all administrative and Trustee’s fees and expenses
authorized and required to be paid by the Company pursuant to this Trust
Agreement. The Trustee shall be entitled to fees for services as mutually agreed
in writing with the Company.

 

Section 11. Resignation and Removal of Trustee.

 

  (a) The Trustee may resign at any time by written notice to the Company and
the Executive, which shall be effective 60 days after receipt of such notice
unless the Company and the Trustee agree otherwise.

 

- 9 -



--------------------------------------------------------------------------------

  (b) If the Executive consents in writing, the Trustee may be removed at any
time by the Company 60 days after receipt of such notice or upon such shorter
notice period accepted by the Trustee.

 

  (c) Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The resigning or removed Trustee is authorized, however, to reserve such amount
as may be necessary for the payment of its fees and expenses incurred prior to
resignation or removal. The transfer shall be completed as soon as practicable
after receipt of the notice of resignation, removal or transfer.

 

  (d) If the Trustee resigns or is removed, the Company and the Executive shall
jointly select a successor trustee in accordance with the provisions of
Section 12 hereof prior to the effective date of the Trustee resignation or
removal.

 

Section 12. Appointment of Successor.

 

If the Trustee resigns or is removed pursuant to the provisions of Section 11
hereof, the Company and the Executive shall jointly appoint a third party
national banking association with a market capitalization exceeding
$1,000,000,000 as a successor to replace the Trustee upon such resignation or
removal. The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The Trustee shall execute any
instrument necessary or reasonably requested by the successor Trustee to
evidence the transfer of Trust assets.

 

Section 13. Amendment or Termination.

 

  (a) This Trust Agreement shall not be changed without the written consent of
the Trustee, the Company and the Executive.

 

  (b) The Trust shall not terminate until the date on which the Executive is no
longer entitled to payments pursuant to the terms of the Employment Agreement
(as jointly certified to the Trustee by the Company and the Executive upon which
certification Trustee may conclusively rely). Upon termination of the Trust any
assets remaining in the Trust shall be returned to the Company.

 

  (c) Upon written approval of the Executive, the Company may terminate this
Trust prior to the time all payments under the Employment Agreement have been
made. All assets in the Trust at termination shall be returned to the Company.

 

- 10 -



--------------------------------------------------------------------------------

Section 14. Miscellaneous.

 

  (a) Neither the Company nor the Trustee may assign this Agreement without the
prior written consent of the other and the Executive, except that the Trustee
may assign its rights and delegate its duties hereunder to any corporation or
entity which directly or indirectly is controlled by, or is under common control
with, the Trustee. This Agreement shall be binding upon, and inure to the
benefit of, the Company, the Executive and the Trustee and their respective
successors and permitted assigns. Any entity which shall by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of the Trustee shall, upon such succession and without any appointment
or other action by the Company, be and become successor trustee hereunder. The
Trustee shall promptly notify the Company and the Executive of any entity
succeeding to such trust business.

 

  (b) The provisions of this Trust Agreement shall be construed, administered
and enforced according to the laws of the state of Illinois without regard to
its principles of conflict of laws.

 

  (c) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

  (d) To the maximum extent permitted by law, (a) no distribution or payment
under this Trust Agreement may be anticipated, assigned (either at law or in
equity), alienated or subject to attachment, garnishment, levy, execution or
other legal or equitable process, whether pursuant to a “qualified domestic
relations order”, as defined in section 414(p) of the Code, or otherwise; and
(b) the Trust shall in no manner be liable for or subject to the debts or
liabilities of the Executive.

 

  (e) Notwithstanding anything to the contrary contained elsewhere in this Trust
Agreement, any reference to the Employment Agreement or Employment Agreement
provisions which require knowledge or interpretation of the Employment Agreement
shall impose a duty upon the Company to communicate such knowledge or
interpretation to the Trustee. The Trustee shall have no obligation to know or
interpret any portion of the Employment Agreement and shall in no way be liable
for any proper action taken contrary to a provision of the Employment Agreement
except as directed in writing by the Company. Mere possession by the Trustee of
a copy of the Employment Agreement document shall not constitute awareness or
knowledge of such provision.

 

- 11 -



--------------------------------------------------------------------------------

  (f) This Trust Agreement shall be construed, and all provisions hereof shall
be enforced and administered, according to the laws of the State of Illinois
without regard to principles of choice of law. The parties hereby expressly
waive, to the full extent permitted by applicable law, any right to trial by
jury with respect to any judicial proceeding arising from or related to this
Agreement.

 

  (g) Subject to the joint certifications otherwise required by this Trust
Agreement, any action required to be taken by Company shall be by resolution of
its board of directors or by written direction of one or more of its president,
any vice president or treasurer or anyone designated by such person to act on
behalf of Company. The Trustee may rely upon a resolution or direction filed
with the Trustee and, subject to the joint certifications otherwise required by
this Trust Agreement, shall have no responsibility for any action taken by the
Trustee in accordance with any such resolution or direction.

 

  (h) In making payments to service providers pursuant to authorized directions,
the Company acknowledges that the Trustee is acting as paying agent, and not as
the payor, for tax information reporting and withholding purposes.

 

Section 15. Reliance on Representations.

 

  (a) The Company and the Trustee each acknowledge that the other will be
relying, and shall be entitled to rely, on the representations, undertakings and
acknowledgments of the other as set forth in this Agreement. The Company and the
Trustee each agree to notify the other promptly if any of its representations,
undertakings, or acknowledgments set forth in this Agreement ceases to be true.

 

  (b) The Company and the Trustee hereby each represent and warrant to the other
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the individual executing this Agreement on its behalf
has the requisite authority to bind it to this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

Section 16. Effective Date.

 

The effective date of this Trust Agreement shall be the 7th day of November,
2005.

 

R.R. DONNELLEY & SONS COMPANY By:  

/s/ Robert Kelderhouse

--------------------------------------------------------------------------------

Name:   Robert Kelderhouse Title:   Senior Vice President, Treasurer NORTHERN
TRUST CORPORATION By:  

/s/ Alex Vecchiet

--------------------------------------------------------------------------------

Name:   Alex Vecchiet Title:   Vice President

 

- 13 -